DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen Sequin Jr. on 8/17/2021.
The application has been amended as follows: 
IN THE CLAIMS:

Claim 1, line 8, after “compressing” insert –the--.

Claim 1, line 8, after “delivering”, insert –the--.

Claim 1, line 11, after “position said”, insert –variable inlet guide--.

Claim 1, line 11, after “startup of the”, insert –gas turbine--.

Claim 1, line 11, after “direct”, insert –the--.

Claim 1, line 18, after “position of said”, insert –variable inlet guide--. 

Claim 1, line 18, after “direct”, insert –the--.

Claim 1, lines 22-23, delete –in response to the air speed meeting said speed threshold--.


Claim 5, line 2, after “for said”, insert –variable inlet guide--.
Claim 7, line 1, after “wherein the”, insert –various--. 
Claim 8, line 2, after “position of the”, insert –variable area--. 
Claim 11, line 2, after “angle of the”, insert –variable inlet--. 
Claim 27, line 3, after “position of said”, insert –variable inlet guide--.
Claim 27, line 3 after “such that”, insert –the--. 
Claim 28, line 3, after “startup of the”, insert –gas turbine--. 

Allowable Subject Matter
Claims 1-8, 11-13, 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The newly amended subject matter appears to be supported in at least paras. [0040]-[0042]; [0054]; of the original specification. The prior art does not teach or fairly suggest the amended limitations in combination with the remaining structure of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741